Citation Nr: 0333902	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




REMAND

The veteran served on active duty from April 1982 to December 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This case was before the Board in July 2001, when it was 
remanded for development under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

The Board specifically asked the RO to obtain records from 
the Social Security Administration (SSA) and treatment 
records from any additional health care providers the veteran 
identified, to give the veteran another opportunity to 
identify his specific stressors and to verify those 
stressors, and to afford the veteran a VA examination.  
Concerning the diagnosis of PTSD and examination, the RO was 
asked to obtain an opinion from the examining physician as to 
the etiology of any diagnosed neuro-psychiatric disability, 
to include PTSD.  The examiner was specifically requested to 
review the claims file and, in particular, to consider issues 
of aggravation.  The issue of aggravation arises from a May 
1998 treatment note in which the veteran's social worker 
notes:

[The veteran's] PTSD appears to have 
stemmed in childhood due to the severe 
physical abuse he sustained in his 
family.  The symptoms became worse during 
his service in the military and added 
more exposure to the constant threat of 
death/dismemberment.

The Board notes that the RO attempted to comply with the 
terms of the Remand.  The veteran's records from SSA have 
been obtained.  Letters from the RO dated in May 2002 not 
only give notice of the changes in law effected by VCAA but 
also explain the evidence needed for the veteran to prevail 
in his claim and requested information concerning his 
specific stressors.  The veteran did not respond to these 
requests for information.  In addition, a VA examination 
report, dated in June 2002 is of record.

However, the examination report does not reflect that the 
examiner was given the veteran's claims file for review.  
While the examiner notes certain events and treatment the 
veteran underwent in the past, these statements seem to be by 
report of the veteran, rather than from any independent 
review of the record.  The report does not reflect an 
independent review of the veteran's service medical records 
or intervening treatment records.  In particular, the 
examiner does not include in his comments that he reviewed 
the May 1998 entry finding that the veteran exhibits PTSD 
related to childhood abuse, but aggravated by his active 
service.

We appreciate the difficulty this case represents, but 
nonetheless must return the claim for the requested 
neuropsychiatric examination.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the U.S. Court of Appeals for 
Veterans Claims (Court) or Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).

In addition, the Board notes that the May 1998 entry notes 
incidents of the veteran's active service which he reported 
as stressors, namely

?	His work with nuclear weaponry, in general
?	His inability to leave his station during a bomb 
threat-which further exposed him to danger
?	His being on call day and night to maintain the computer 
system that presumably controlled this weaponry and the 
stress of not being able to tell his wife why he had to 
respond.

The veteran reported in the June 2002 examination report that 
he had trouble with his supervisor and his job during his 
active service.  Service medical records reflect that he did 
attempt suicide while on active service.  The Board finds 
that it is therefore necessary to afford the veteran another 
opportunity to identify the stressful situations he feels are 
the cause of his PTSD.  Whether the veteran responds or not, 
the RO must obtain the veteran's service personnel records 
and attempt to verify those stressors already of record.  The 
RO should also make another attempt to obtain additional 
service medical records, including clinical medical records 
and mental hygiene records.

Finally, the Board notes that the most recent examination of 
the residuals of fracture to his left third metacarpal and 
right thumb is dated in June 1999.  Another examination, with 
an opinion as to whether or not the residuals of these 
disabilities affect the veteran's employability under 
38 C.F.R. § 3.324 (2003), is therefore required.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should make an attempt to 
obtain any additional service medical 
records, in particular, the RO should 
request clinical medical records, 
including mental hygiene records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's service 
personnel records, including any and all 
evaluation reports and proceedings of any 
disciplinary actions.

3.  If the clinical medical records, 
mental hygiene records, or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

4.  Offer the veteran another opportunity 
to identify specific stressors that he 
feels are the cause of his PTSD.  Please 
remind the veteran that it is important 
he verify the specific dates, places, and 
names of individuals involved so as to 
allow for verification of the events 
identified.

5.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or from 
individuals including friends or family 
members to whom he may described or who 
may have observed these events or his 
reaction to them during his active 
service or immediately after his return 
from active service.

6.  Whether or not the veteran responds, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including requesting of U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) any available 
information which might corroborate them.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1 part 3, chapter 5, paragraph 5.14.  

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD.  The RO should further 
afford the veteran a VA examination to 
determine the nature and extent of his 
service-connected residuals of fracture 
the left third metacarpal and injury to 
the right thumb.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims files MUST be sent to the 
examiners for review.  The examiners 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder, to 
include PTSD; left third metacarpal 
fracture residuals; and right thumb 
injury residuals.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to 
include PTSD; and any manifested 
symptoms attributable to the 
service-connected left third 
metacarpal fracture and right thumb 
injury residuals.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms; 
left third metacarpal and right 
thumb pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities, to include PTSD.  The 
examiner is specifically requested 
to consider the theory of 
aggravation, and to refer to the 
veteran's medical history in his 
opinion.  In making this opinion, 
the examiner is referred to the 
following:
1.	Service medical records showing 
treatment for a suicide 
attempt, with mental health 
treatment prior to and 
following.
2.	VA treatment note entry dated 
in May 1998 showing a diagnosis 
of PTSD with onset as the 
result of severe physical abuse 
in childhood but aggravated in 
service due to the stressful 
nature of the veteran's job.
?	Provide an evaluation of the 
severity of the service connected 
left third metacarpal fracture and 
right thumb injury residuals, with 
reference to the applicable criteria 
under the appropriate diagnostic 
codes (note that the criteria for 
diagnostic codes 5216 through 5230 
was amended, effective August 26, 
2002; therefore, evaluation under 
both the old and the new criteria is 
required).
?	Provide an opinion as to the whether 
or not the veteran's service 
connected left third metacarpal 
fracture and right thumb injury 
residuals adversely impact his 
employability and to what degree. 

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims and determine 
if service connection for a 
neuropsychiatric disorder, to include 
PTSD, and entitlement to a 10 percent 
evaluation based on multiple, 
noncompensable service connected 
disabilities may be granted.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





